       Case 2:20-cv-01303-EJY Document 14 Filed 01/06/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                 ***
 4   DENNIS MCGEE,                                               Case No. 2:20-cv-01303-EJY
 5                  Plaintiff,
 6          v.                                                             ORDER

 7   ANDREW SAUL, Commissioner of Social
     Security,
 8
                    Defendant.
 9

10          Before the Court is Defendant’s Motion to be Relieved of Providing CD and Hard Copies of
11   the Certified Administrative Record. ECF No. 13. Defendant states that an electronic copy of the
12   certified administrative record (the “e-CAR”) has been prepared and can be filed in this matter. Id.
13   at 2. However, because the Social Security Administration’s Office of Appellate Operations (the
14   “OAO”) is not operating at full capacity, Defendant is unable to provide a CD and hard copies of
15   the e-CAR to Plaintiff and the Court. Id. Defendant therefore requests that he be relieved of the
16   requirement of preparing a CD and hard copies of the e-CAR, and instead be allowed to file the e-
17   CAR under seal on CM/ECF, providing all case participants with access to the e-CAR. Id.
18          Based on these representations,
19          IT IS HEREBY ORDERED that Defendant shall file the e-CAR under seal on CM/ECF.
20          IT IS FURTHER ORDERED that the sealed e-Car shall be accessible on CM/ECF to
21   Defendant, Plaintiff, and the Court.
22          IT IS FURTHER ORDERED that Defendant is relieved of his obligations to provide a CD
23   and hard copies of the e-CAR to Plaintiff and the Court.
24          DATED THIS 6th day of January, 2021.
25

26
                                                  ELAYNA J. YOUCHAH
27                                                UNITED STATES MAGISTRATE JUDGE
28
                                                     1
